DETAILED ACTION
Applicant: JACOBS, Johannes Wilhelmus Maria; BEHLING, Rolf Karl Otto; STEADMAN BOOKER, Roger; VOGTMEIER, Gereon; & WIMMERS, Onno Jan
Assignee: Koninklijke Philips N.V.
Attorney: Larry LIBERCHUK (Reg. No.: 40,352)
Filing: Amendment filed 01 July 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-5 and 7-15 are currently pending before the Office, claims 1-2, 5, and 10 have been amended, limitations from claims 5 and 6 have been incorporated into claim 1, and claim 6 has been accordingly cancelled.

Response to Arguments
Applicant’s arguments, see Pages 6-11, filed 01 July 2022, with respect to formality objections, §112(b) rejections, and prior art rejections have been fully considered and are persuasive in that the requested amendments have been made to the Specification & Claims (objections), the claims have been amended to make them definite (§112(b)), and the claims have been amended to avoid the cited art (§§102,103).  The objections of the Drawings, Specification, & claims has been withdrawn and the rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1-5 and 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art references are:
Kang et al. – which discloses a radiation detector (Kang et al.: Abstract) including a substrate (Fig. 3 – bottom layer), a sensor (Fig. 3; ¶¶72-76) including scintillator pixel blocks of different size (Fig. 2 layers 211-214).  However, Kang et al. fails to disclose wherein the radiation conversion material of each of the subpixels includes at least one photoconductor and it fails to disclose wherein a composition of the at least one photoconductor of the subpixels is varied between the at least to subpixels in at least one of 1) a doping level, 2) a doping material, and 3) a combination of doping materials.

    PNG
    media_image1.png
    668
    980
    media_image1.png
    Greyscale

Seppi et al. – which discloses a radiation detector (Seppi et al.: Fig. 5 source 20 detector assembly 24a; ¶¶54-55 x-ray detector) including a substrate (¶54 silicon substrate); a sensor (Fig. 5 senor 500) comprising: an array of sensor pixels (¶54 pixel), an array of signal read-out elements (Fig. 6 electrodes 602,604; ¶57 image signals/data are read out from the photo detector array 504); and the radiation conversion material of each of the pixels is a photoconductor (606; ¶¶61-64 HgI2, PbI2, BiI3, CdZnTe, and a-Se), wherein a composition of the photoconductor is varied between at least two pixels (Fig. 7 pixel elements 702,704; ¶¶61-64 – different materials for 702 & 704).  However, Seppi et al. fails to disclose at least two subpixels of the third array of subpixels are assigned to one sensor pixel of the first array of the sensor pixels.

    PNG
    media_image2.png
    601
    1302
    media_image2.png
    Greyscale

Shahar – which discloses an imaging detector (Shahar: Fig. 1 detector 100) including teachings for using different dopant levels in x-ray detection to obtain different spectral ranges (¶¶51-54; ¶¶85-92).  However, Shahar fails to disclose a second array of signal read-out elements and it fails to disclose a third array of subpixels, wherein at least two subpixels of the third array of subpixels are assigned to one sensor pixel of the first array of the sensor pixels.
Furthermore, there isn’t any teaching or motivation in the prior art for a radiation detector (100) including a substrate (110), a sensor including a first array of sensor pixels (120), a second array of signal read-out elements (130), a transducer including a third array of subpixels (140) wherein at least two subpixels of the third array of subpixels (140) are assigned to one sensor pixel of the first array of the sensor pixels (120) and each of the subpixels comprises a radiation conversion material which includes at least one photoconductor, and wherein a composition of the at least one photoconductor of the subpixels is varied between the at least to subpixels in at least one of 1) a doping level, 2) a doping material, and 3) a combination of doping materials (Fig. 6), in combination with the other claimed elements.  Claims 2-5 and 7-15 are allowed based on dependency.
 


    PNG
    media_image3.png
    850
    880
    media_image3.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884